NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

                     MARIA MEAD, Petitioner/Appellant,

                                        v.

               ROBERT ALLEN MEAD, Respondent/Appellee.

                             No. 1 CA-CV 13-0657
                               FILED 2-24-2015


             Appeal from the Superior Court in Yuma County
                        No. S1400DO201201419
                  The Honorable Lisa W. Bleich, Judge

                                  AFFIRMED


                                   COUNSEL

Law Office of Jose De La Luz Martinez, PLLC, Phoenix
By Jose De La Luz Martinez
Counsel for Petitioner/Appellant

Law Office of Jeremy Claridge, PLC, Phoenix
By Jeremy Claridge
Counsel for Respondent/Appellee
                            MEAD v. MEAD
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge John C. Gemmill delivered the decision of the Court, in
which Judge Kenton D. Jones and Judge Donn Kessler joined.


G E M M I L L, Judge:

¶1            Petitioner/Appellant Maria Mead (“Wife”) appeals the
superior court’s dissolution decree, contesting the court’s denial of her
request for spousal maintenance and its division of marital property. For
the following reasons, we affirm.

                   Factual and Procedural Background

¶2            Wife petitioned for dissolution of her marriage to
Respondent/Appellee Robert Allen Mead (“Husband”). After conducting
a trial, the superior court found that Wife was not entitled to spousal
maintenance and equitably divided the parties’ community property. Wife
timely appealed. We have jurisdiction pursuant to Arizona Revised
Statutes (“A.R.S.”) section 12-2101(A)(1).

                                   Issues

¶3          Wife challenges the superior court’s ruling on spousal
maintenance and division of community property.

                                 Discussion

I.     Spousal Maintenance

¶4            Wife contends the superior court erred by denying her
request for spousal maintenance. An award of spousal maintenance is
within the trial court’s sound discretion and we will reverse only if we find
an abuse of discretion. In re Marriage of Pownall, 197 Ariz. 577, 583, ¶ 31, 5
P.3d 911, 917 (App. 2000) (citation omitted). We view the evidence in the
“light most favorable to the non-appealing party and will sustain the
judgment if any reasonable evidence supports it.” Id. at 583-84, ¶ 31, 5 P.3d
at 917-18.

¶5             To be eligible for spousal maintenance, Wife was required to
establish that she met one or more of the following conditions:



                                      2
                            MEAD v. MEAD
                           Decision of the Court

      1.    Lacks sufficient property, including property
      apportioned to [her], to provide for [her] reasonable needs.

      2.     Is unable to be self-sufficient through appropriate
      employment or is the custodian of a child whose age or
      condition is such that [she] should not be required to seek
      employment outside the home or lacks earning ability in the
      labor market adequate to be self-sufficient.

      3.    Contributed to the educational opportunities of
      [Husband].

      4.    Had a marriage of long duration and is of an age that
      may preclude the possibility of gaining employment
      adequate to be self-sufficient.

A.R.S. § 25–319(A).

¶6           The superior court found Wife failed to prove any of these
statutory grounds. Wife argues the court erred because she is entitled to
spousal maintenance pursuant to the first, second, and fourth factors.

¶7            The court heard evidence that Wife earned approximately
$1,500 per month working part-time, and would receive an estimated
$2,323 per month as her share of Husband’s pension, in addition to more
than $150,000 from Husband’s retirement savings plan, and her share of the
community property. While Wife claimed her reasonable monthly
expenses totaled $5,342, Husband testified that many of those expenses
were excessive and included the costs of supporting Wife’s adult children.
In addition, although the parties had been married for 28 years, Wife had
not yet reached the age of retirement and offered no evidence that she was
unable to continue her employment or even work full-time. Given this
record, we find no error in the superior court’s determination that Wife did
not qualify for an award of spousal maintenance.1




1Wife also argues that the court erred in denying her spousal maintenance
because Husband’s income would have been substantially higher if he had
not decided to retire early. The factual basis for Wife’s argument does not
support a legal finding that Wife is entitled to spousal maintenance under
the statute.




                                     3
                             MEAD v. MEAD
                            Decision of the Court

II.    Division of Community Property

¶8            Wife argues the court erred in valuing and dividing certain
community property. The division of marital property in a dissolution
proceeding is governed by A.R.S. § 25-318(A), which provides that a court
shall “divide the community, joint tenancy and other property held in
common equitably, though not necessarily in kind[.]” See also Toth v. Toth,
190 Ariz. 218, 221, 946 P.2d 900, 903 (1997) (noting that in most cases
dividing jointly held property substantially equally will be the most
equitable result). We view the evidence in the light most favorable to
sustaining the superior court’s findings and will not disturb its
apportionment of community property absent an abuse of discretion.
Gutierrez v. Gutierrez, 193 Ariz. 343, 346, ¶ 5, 972 P.2d 676, 679 (App. 1998).

       A.     Money Market Account

¶9          Wife argues the court improperly reduced her equalization
payment from Husband by granting him an offset against monies she
withdrew from a money market account.

¶10            The evidence at trial showed that Wife held a money market
account valued at $40,723 on December 31, 2009. Wife testified the account
lost value and she withdrew the remaining amount (approximately
$35,000) in April 2010. She claimed she kept $7,000 for household expenses
and transferred the balance to Husband, who spent a large portion of the
money repairing and improving his vehicles, taking a trip to New Mexico,
and paying for certain legal expenses. Wife testified she purchased a
$20,000 certificate of deposit with the remaining money, but later withdrew
the money after paying the $12,125 balance on a community loan from
Wells Fargo, leaving her approximately $8,000, which she spent on medical
bills and other expenses. Husband denied that he received any of the
$40,723 from Wife and pointed out that Wife obtained cashier’s checks from
Wells Fargo on the day of the court’s temporary orders hearing that, when
combined with the community loan payment, totaled approximately
$40,000.

¶11           The court found Wife’s testimony concerning these funds not
credible. It determined that Wife withdrew $40,000 of community funds
and used $12,125 to pay a community debt. Accordingly, the court equally
divided the remaining amount, $27,875, resulting in a credit to Husband of
$13,937.50. We defer to the trial court’s determination of
witness credibility and the weight to give conflicting evidence. Gutierrez,
193 Ariz. at 347, ¶ 13, 972 P.2d at 680. Reasonable evidence supports the



                                      4
                            MEAD v. MEAD
                           Decision of the Court

court’s conclusion and we find no abuse of discretion. Id., 193 Ariz. at 346,
¶ 5, 972 P.2d at 679.

¶12           Further, we reject Wife’s argument that the superior court
erred by determining that the funds in the money market account were
community property. While the parties acknowledged that the source of
the funds was a worker’s compensation payment, Wife did not assert that
the funds in the money market account were separate property. The record
indicates that Wife listed the property as community property in her
exhibits and her attorney asserted at trial that Wife was not claiming the
property was sole and separate. Cf. Armer v. Armer, 105 Ariz. 284, 288, 463
P.2d 818, 822 (1970) (ruling husband was precluded from challenging
characterization of real property because he admitted in his answer that it
was community property).

      B.     Valuation of Marital Property

¶13          Wife disputes the court’s valuation of three marital assets. As
discussed below, we reject each argument.

             1.     Husband’s Taxidermy Business

¶14            Wife contends the court erred by attributing no value to
Husband’s taxidermy business. Wife claimed the business had a value of
$18,000 based on its gross receipts for the eighteen months preceding trial.
Husband offered tax documents that showed the business operated at a loss
and testified it had no value except for its tools and equipment, which the
parties had agreed were worth $5,000. The court awarded the taxidermy
tools to Husband and granted Wife an equalization payment for their value.
It assigned no value to the business and awarded it to Husband. We defer
to the trial court’s determination of the conflicting evidence and find no
abuse of discretion. Gutierrez, 193 Ariz. at 347, ¶ 13, 972 P.2d at 680.

             2.     1994 Chevrolet

¶15           Wife argues the court erroneously attributed a value of zero
to the parties’ 1994 Chevrolet 1500 Extended Cab, which it awarded to
Husband. Although both parties valued the 1994 Chevrolet at $1300 prior
to trial, Husband testified he had learned that the vehicle’s transmission
needed to be replaced, effectively reducing the value to zero. Wife did not
dispute that evidence. We therefore find no error in the court’s
determination that the vehicle has no value. Gutierrez, 193 Ariz. at 347, ¶
13, 972 P.2d at 680.



                                     5
                            MEAD v. MEAD
                           Decision of the Court

             3.     Sea-Doo Personal Watercraft

¶16            Wife also claims the superior court erred by assigning a value
of $250 to each of the parties’ two Sea-Doo personal watercrafts. The parties
agreed that one Sea-Doo was worth $250 dollars and the second was worth
$500. The court awarded both watercrafts to Husband, and Wife was given
an equalization payment based on the value of the Sea-Doos. Wife says the
court erred because it should have valued the second Sea-Doo at the agreed
value of $500, granting Wife an equalization payment of $250. Because the
court placed a $250 value on that Sea-Doo, Wife received a $125
equalization payment instead of the $250 she would have received if the
court accepted the agreed to value. This $125 discrepancy in Wife’s
equalization payment does not render the court’s equitable division of the
community property substantially unequal. See Toth, 190 Ariz. at 221, 946
P.2d at 903. Accordingly, we find no abuse of discretion. Gutierrez, 193
Ariz. at 346, ¶ 5, 972 P.2d at 679.

                                Conclusion

¶17          For the foregoing reasons, we affirm. In the exercise of our
discretion, we deny Husband’s request for an award of attorneys’ fees on
appeal pursuant to A.R.S. § 25–324, which permits a court to make such an
award after it considers the financial resources of both parties and the
reasonableness of the positions each party has taken throughout the
proceedings. We grant Husband’s request for an award of taxable costs on
appeal subject to his compliance with Arizona Rule of Civil Appellate
Procedure 21.




                                :ama




                                       6